Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an updated search, a foreign reference to Xin-Xuan Huang CN105319680A was found and necessitated the following non final rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a) (1) (a) (2) as being anticipated by Xin-Xuan Huang (CN105319680A).
Regarding claim 1, Xin-Xuan Huang teaches an optical imaging system (see figures 11-12 and 17-18), comprising:

wherein the first lens (610 or 910) has positive refractive power, and the second lens (620 or 920), third lens (630 or 930), and the fifth lens (650 or 950) have negative refractive powers (see paragraphs 285-301 and 337-353), and
wherein the second lens (620 or 920) has a convex object-side surface, the third lens (630 or 930) has a convex object side surface and the sixth lens (660 or 960) has a concave image-side surface (see tables at paragraphs 295-296 and 347-348).
Regarding claim 2, the optical imaging system of claim 1, wherein the first lens (610) has a convex image-side surface along an optical axis (see tables at paragraphs 295-296).	 
Regarding claim 4, the optical imaging system of claim 1, wherein the fourth lens (640 or 940) has a convex image-side surface along an optical axis (see tables at paragraphs 295-296 and 347-348)
Regarding claim 5, the optical imaging system of claim 1, wherein the fifth lens(650 or 950) has a concave object-side surface or a concave image-side surface along an optical axis (see tables at paragraphs 295-296 and 347-3483).
Regarding claim 6, the optical imaging system of claim 1, wherein the sixth lens (660 or 960) has a concave object-side surface or a concave image-side surface along an optical axis (see tables at paragraphs 295-296 and 347-348).
Regarding claim 7, the optical imaging system of claim 1, where in the seventh lens (970) has a convex object side (see tables at paragraphs 347-348)
Regarding claim 8, the optical imaging system of claim 1, wherein a sign of refractive power of the sixth lens has a different from a sign of refractive power of the seventh lens (see tables at paragraphs 295-296 and 347-348).

Regarding claim 11, value is approximately 1.38 (paragraphs 324-352). 
Regarding claim 12, value is approximately 1.544(see tables at paragraphs 295-296 and 347-348).
Regarding claim 13, value is approximately -32.1 (paragraph 347-348).
Regarding claim 14, value is approximately 2.25 (paragraph 352).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin-Xuan Huang (CN105319680A).
Regarding claim 9, Xin-Xuan Huang teaches the optical imaging system wherein a ration (TL/f) of a distance TL/f is 1.31 (figures 11-12 embodiment) and 1.28 .

	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshinaga (US20170059832) teaches a seven lens imaging optical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH